DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2006/0181750) in view of Hokiyama (US 20003/0161671).

With respect to claim 1 (similarly claims 9-10), Lu teaches an image forming apparatus (e.g. image forming apparatus Fig 1 and/or 7 [0162]) comprising circuitry (e.g. a system control section 16 [0162]) configured to:
acquire an input image (e.g. read an image on a document original 19 [0163], see also Fig 4 S101 [0207]) to be processed by the image forming apparatus (e.g. process data of the image thus read out under appropriate conditions [0163]);
set additional processing to be performed on the input image or a printed material of the input image (e.g. set additional processing to be performed on the input image data [0169], Figs 3, 5, 8-10 [0195], [0208]-[0210], [0285]);
display, on a display (e.g. display on display 15), a first image (e.g. expected image finish [0202] based on the input image (e.g. based on the input image of [0163], [0207]);
accept an operation to edit the input image (e.g. accept an operation to edit the input image i.e. a setting change, see Figs 5 and 9 [0216]-[0218]) based on the first image (e.g. based on the initial expected image finish, [0216]-[0218], [0281]-[0284]); and
display, on the display (e.g. display on the display 15, see Fig 10C), a second image (e.g. an updated expected image finish [0286]) in which a result of the additional processing is reflected in the first image being edited (e.g. in which the additional processing is reflected in the initial expected image finish being edited/changed, Fig 10C [0286]).
However, Lu fails to teach the additional processing to be performed including switching one side printing to both side printing;
Hokiyama teaches a processing to be performed including switching one side printing to both side printing (e.g. an image forming apparatus capable of switching a print sequence 
Lu and Hokiyama are analogous art because they all pertain to performing printing on recording mediums. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Lu with the teachings of Hokiyama to including: the additional processing to be performed including switching one side printing to both side printing, as suggested by Hokiyama. The benefit of the modification would be to provide the system of Lu more functionalities, thus increasing user satisfaction. 
With respect to claim 10, Lu teaches a non-transitory recording medium storing a plurality of instructions in [0725] to execute all the limitations of claims 1 and 9.
With respect to claim 2, Lu teaches the image forming apparatus according to claim 1, further comprising an image forming device (e.g. a printer 14 [0162]) configured to form an image on a recording sheet based on the input image obtained by performing the additional processing on the input image being edited (e.g. reproduce an image on a sheet of paper so as to output the image in the form of a printed material 20 after printing and finish processing [0163]).
With respect to claim 3, Lu teaches the image forming apparatus according to claim 1, wherein the circuitry is further configured to accept an operation to change the additional processing based on the second image (e.g. the loop of S102-S105 accept an operation to change the additional processing based on the updated expected image finish, as suggested in [0214]-[0216]).
With respect to claim 4, Lu teaches the image forming apparatus according to claim 1, wherein:

the second image represents an image reflecting the result of the additional processing corresponding to a result of output processing (e.g. the updated expected image finish represents an image reflecting the result of the additional processing corresponding to a result of output processing, as suggested in Fig 10 [0286]).
With respect to claim 6, Lu teaches the image forming apparatus according to claim 1, wherein the operation to edit the input image includes an operation to rotate the first image (e.g. the operation to edit includes an operation to rotate the expected image finish, Fig 6C [0247]).
With respect to claim 7, Lu teaches the image forming apparatus according to claim 2, wherein the image forming device forms images on both sides of the recording sheet (e.g. double-sided print [0169]), [0237].
With respect to claim 8, Lu teaches the image forming apparatus of claim 2, comprising: a first device (e.g. panel 15 including input unit 15b Fig 1) configured to receive inputs from a user (e.g. receive inputs from a user [0190]); and
a second device (e.g. the printer 14 Fig 1) including the image forming device, wherein the circuity includes first circuitry on the first device (15 of fig. 1, because, 15 is communicate with main CPU 16, it must inherently has a circuitry to communicate with CPU 16 and to detect user input) and second circuitry on the second device (because, 14 is communicate with main CPU .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2006/0181750) in view of Hokiyama (US 20003/0161671) and further in view of Kanematsu (US 2010/0177965).
With respect to claim 5, Lu teaches the image forming apparatus according to claim 4, 
However, Lu fails to teach wherein the additional processing is at least one of processing to be performed by a peripheral device coupled to the image forming apparatus, processing of adding character information, and processing of adding an image.
Kanematsu teaches a printing system in Fig 11 wherein an additional processing (e.g. the additional processing of 1303 of Fig 13) is at least one of processing to be performed by a peripheral device (e.g. is one of processing to be performed by MFP 3 [0112]-[0114]) coupled to the image forming apparatus (e.g. coupled to MFP 1 and/or 2 Fig 11), processing of adding character information, and processing of adding an image (e.g. processing of adding character information and processing of adding an image, as suggested in Figs 16 [0112]-[0115]).
Lu and Kanematsu are analogous art because they all pertain to processing documents. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Lu with the teachings of Kanematsu to include: wherein the additional processing is at least one of processing to be 
The benefit of the modification would be to provide more flexibility to the system to process more effectively documents.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675